DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 11, recites “an energy harvesting circuit”.  It is not clear if this is a reference to the energy harvesting circuit recited in line 1 (in which case line 11 should be “the energy harvesting circuit” or similar language), or if it is a reference to a different energy harvesting 
Claim 5 recites “wherein the solar cell is adapted to operate in complete darkness.”  It is not clear how the solar cell is “adapted” so as to perform the recited functionality.  For example, it is not clear what particular structures of solar cell are within the scope of the claim, and which are not.  
Claims 2-5 are rejected because they depend from claims 1 and fail to further limit the scope in a manner to overcome the rejection of claim 1.

Allowable Subject Matter
Claims 1-5 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is an examiner’s statement of reasons for indicating allowable subject matter.  
US 2015/0351177 (Leon-Salas) appears to be the closest art of record teaching a solar energy harvesting system using LEDs.  FIG. 3 illustrates an LED 10 connected to a bi-directional DC-DC converter 32, and a battery 33.  See also [0021]:
[0021] FIG. 3 illustrates a system 30 according to one embodiment of the present disclosure, wherein one or more LEDs 10 are utilized both as light emitters and as energy harvesters. Under this paradigm, an LED 10 becomes both a sink and a source of energy; a sink when it works in the forward-bias region (current flows out of the cathode of the LED 10) emitting light and as a source when it works in the photo-voltaic region (current flows out of the anode of the LED 10) generating power. To operate the LED 10 in both regions in a display, a bidirectional DC-DC converter 32 is provided (e.g., a buck-boost converter). The function of the bidirectional DC-DC converter 32 is to transfer energy to and from the LED 10 and a battery 33 or another energy reservoir. Moreover, the DC- DC converter is able to buck and boost voltage in both directions to account for parallel or series-connected LED arrangements.
FIG. 6 illustrates an embodiment of the system including a switching network/matrix 66 connecting the LEDs.  A controller 64 is connected between the DC-DC converter 32 and the switching network/matrix 66 to selectively harvest energy from LEDs not being used for display output.  See [0025]:
[0025] FIG. 6 shows a schematic of a system 60 having the converter 32 connected to an LED array 62 through a switching network (illustrated as switch matrix 66). Controller 64 is also connected to the converter 32 and the switch matrix 66 to selectively harvest energy from individual LEDs in the array 62 which are not being used for display output at a given time, and to likewise output power to the LEDs which are desired to be driven for output. The harvested energy is stored in energy reservoir 68 (e.g., a battery or storage capacitor). The stored energy may be later used to drive the LEDs as needed. 
However, this teaches a modulation circuit that is significantly different from FIGS. 13 and 14 of the present application.  Compare FIG. 3 of this reference with the switch S1, transistor 1304, power converter 1302, symbol to voltage mapping circuit 1306, and associated circuitry in FIG. 13 of the present application, and the particular structure and functionality of the first and second switches, in combination with the other claim elements, as recited in amended claim 1.  
CN 104715272 (English Abstract only) recites: 
The invention relates to a backward reflecting modulation tag with light as a medium and a reader-writer system. A tag body and a reader-writer are included. The tag comprises a thin film solar cell panel which is used for obtaining energy from light emitted by the reader-writer and ambient light, a backward reflecting thin film for backward reflecting, a liquid crystal light valve for carrying out modulation on light reflecting, a liquid crystal light valve modulation circuit and a first photosensitive diode for receiving reader-writer signals. The liquid crystal light valve adheres to the backward reflecting thin film. The reader-writer comprises an LED for emitting visible light or infrared light, an LED driving and modulation circuit, a microcontroller, and a second photosensitive diode. The backward reflecting modulation tag has the advantages that the passive tag-tag reader-writer system with light as the medium is provided, through the backward reflecting features of the backward reflecting thin film on light, compared with radio-frequency signals, the decay rate is greatly lowered, the tag body uses the thin film solar cell, reading-writing distance is improved, and the power consumption of the reader-writer is lowered.
This teaches a solar cell for obtaining energy, and modulation means for modulating an optical light signal.  It teaches to do this with back reflected light and an LCD valve for modulating the back reflected light. 
The paper by Huber entitled “Electroreflectance of thin-film solar cells: Simulation and experiment” teaches in the Abstract:
Electromodulated reflectance (ER) is a standard characterization method to determine critical points such as the band gap in the band structure of semiconductors
Furthermore, it teaches to modulate bias on a solar cell to create a corresponding modulation of the reflected light.  See, for example, Section IV, first paragraph:
ER spectra of a thin-film solar cell were recorded as follows: Light from a 250-W quartz tungsten halogen lamp was dispersed in a 0.32-m focal-length monochromator with a 600 lines/mm grating. The resulting monochromatic light was then focused onto the sample and the reflected light collected using a lens system. For detection we used either an amplified thermoelectrically cooled InGaAs or Si photodiode. The average photodiode output voltage—proportional to the reflected intensity—was measured using a digital multimeter. A square-wave modulation voltage in reverse bias (f ≈ 200 Hz, 0 to −1.8 V) was applied using a function generator. The change in reflected intensity was measured using an analog lock-in amplifier. Data acquisition using a personal computer finally yielded _R/R. 
This teaches that, through the application of different voltages across a solar cell, the intensity of reflected light can be controller.  
US 2007/0044837 (Simburger) teaches a solar cell regulator including a pulse width modulated DC-DC converter for converting solar cell power to for charging batters and for sensing solar cell currents and voltages for peak power tracking including peak power point, open circuit voltage point, and short circuit voltage point.  See, for example, the Abstract.  
US 2017/0019180 (Lucrecio) teaches a solar cell 312 which acts as an optical receiver and outputs demodulated signals 320 and power three 382 signals to receiver battery 390 and receiver modulator 392.  See, for example, FIGS. 1A and 1B and PG Pub [0046].  However, it does not teach the solar cell modulating data as a transmitter.  See, for example, [0046] which teaches the use of a receiver modulator 392 and LED 370 for outputting optical communication three 384 signal.  See FIG. 1B.
The paper by Sarwar entitled “Visible Light Communication Using a Solar Panel Receiver” teaches optical communication with a solar panel.
The papers by Zixiong entitled “On the design of a solar panel receiver for optical wireless communications with simultaneous energy harvesting” and by Zhang entitled “Organic solar cells as high speed data detectors for visible light communication” and by Zixiong entitled “Towards self powered solar panel receiver for optical wireless communication” all teach the use of a solar cells in optical communication.
The paper by Miller entitled “Strong Internal and External Luminescence as Solar Cells Approach the Shockley Queisser Limit” teaches luminescence in solar cells.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARREN WOLF whose telephone number is (571)270-3378.  The examiner can normally be reached on Monday through Friday, 6:00 AM to 2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENNETH N. VANDERPUYE can be reached on 571-272-3078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DARREN E WOLF/Primary Examiner, Art Unit 2636